

115 HRES 267 IH: Recognizing the 100th anniversary of the 1st Infantry Division.
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 267IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Marshall (for himself, Ms. Jenkins of Kansas, and Mr. Yoder) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONRecognizing the 100th anniversary of the 1st Infantry Division.
	
 Whereas June 8, 2017, is the 100th anniversary of the organization of the 1st Infantry Division; Whereas the 1st Infantry Division was established in 1917 as the First Division, the first combat division in United States history, and has been on continuous active duty since 1917;
 Whereas, from the heroic start of the 1st Infantry Division, the 1st Infantry Division has played an integral part in United States history by serving in—
 (1)World War I; (2)World War II;
 (3)the Cold War; (4)the Vietnam War;
 (5)Operations Desert Shield and Desert Storm; (6)the Balkans peacekeeping missions;
 (7)the War on Terror; and (8)as of April 2017, multiple operations around the globe;
 Whereas, immediately after its establishment, the First Division started to build a prestigious reputation for its service in World War I;
 Whereas, in May 1918, the victory of the First Division at the Battle of Cantigny, France, was the first United States victory of World War I, and despite suffering more than 1,000 casualties in that battle, the First Division seized the village from German forces, defended the village against repeated counterattacks, and bolstered the morale of the Allies;
 Whereas, after the Battle of Cantigny, the First Division played a central role in other monumental battles of World War I, such as—
 (1)the Battle of Soissons; (2)the Battle of Saint-Mihiel; and
 (3)the Meuse-Argonne Offensive; Whereas 5 soldiers of the First Division received the Congressional Medal of Honor during World War I;
 Whereas the First Division— (1)remained on occupation duty in Germany to enforce the Armistice; and
 (2)in September 1919, was the last combat division to return home after World War I; Whereas, by the end of World War I, the First Division was 1 of only 4 United States divisions to remain on active duty, which is a strong testament to its accomplishments;
 Whereas, in November 1939, the 1st Infantry Division was called to action again and, in August 1942, became the first United States division sent to Europe during World War II;
 Whereas, during World War II, the 1st Infantry Division fought bravely in Algeria, Tunisia, and Sicily in 1942 and 1943 before the courage and resolve of the 1st Infantry Division was tested on Omaha Beach in Normandy, France;
 Whereas the 1st Infantry Division, reinforced by units of the 29th Infantry Division, made the assault landing on Omaha Beach on D-Day, June 6, 1944, which began the liberation of Europe from Nazi control;
 Whereas the 1st Infantry Division continued its invaluable service throughout World War II, including in—
 (1)the liberation of France and Belgium; (2)the seizing of Aachen, the first city of Nazi Germany to fall to the Allies;
 (3)the Battle of the Huertgen Forest; (4)the Battle of the Bulge, in which the 1st Infantry Division held the critical northern shoulder at Butgenbach, Belgium;
 (5)the crossing of the Rhine River at Remagen; (6)the battles around the Ruhr Pocket in Germany; and
 (7)the offensive into Czechoslovakia, where the 1st Infantry Division liberated Nazi labor camps at Falkenau and Zwodau;
 Whereas 17 members of the 1st Infantry Division received the Congressional Medal of Honor for their service during World War II;
 Whereas, in recognition of exemplary service during World War II, the 1st Infantry Division was the recipient of—
 (1)the French Croix de Guerre with Palm and Streamers embroidered with Kasserine and Normandy; (2)the French Fourragere, embroidered with World War II;
 (3)the Belgian Fourragere; and (4)the subordinate units of the 1st Infantry Division earned numerous Presidential Unit Citations and Army Valorous Unit awards;
 Whereas the 1st Infantry Division guarded the Nuremburg Trials and remained on occupation duty in Germany before returning home to Fort Riley, Kansas, in 1955;
 Whereas, in 1965, the 1st Infantry Division was 1 of the first 2 divisions sent to the Vietnam War, and the 1st Infantry Division remained in Vietnam for 5 years, during which the 1st Infantry Division—
 (1)protected the capital, Saigon, from attack by the North Vietnamese Army; (2)conducted hundreds of—
 (A)offensive operations between Saigon and Cambodia against Viet Cong and North Vietnamese Army units; and
 (B)civil action and pacification operations to protect and assist the Vietnamese people; and (3)responded to the 1968 Tet Offensive by clearing Tan Son Nhut Air Force Base of enemy forces, securing Saigon and counterattacking vigorously;
 Whereas 12 soldiers of the 1st Infantry Division earned the Congressional Medal of Honor during the Vietnam War;
 Whereas, in recognition of exemplary service during the Vietnam War, the 1st Infantry Division was the recipient of—
 (1)the Republic of Vietnam Cross of Gallantry with Palm for 1968; (2)the Civic Action Honor Medal First Class;
 (3)the United States Army Meritorious Unit Commendation; and (4)the subordinate units of the 1st Infantry Division earned numerous Presidential and Army awards;
 Whereas, from 1970 to 1990, the 1st Infantry Division— (1)was a key component of the North Atlantic Treaty Organization deterrent strategy;
 (2)deployed annually to Germany on major exercises that demonstrated United States resolve to friend and foe alike; and
 (3)contributed directly to the peaceful end of the Cold War; Whereas, in November 1990, the 1st Infantry Division deployed to Saudi Arabia and played a key role in the famous left hook attack of the U.S. VII Corps through the deserts of western Iraq to destroy the Tawakalna Division of the vaunted Republican Guard of Saddam Hussein, among many other enemy forces;
 Whereas the 1st Infantry Division deployed to Bosnia for 31 months between 1996 and 2000, to Macedonia for 4 months in 1999, and to Kosovo for 22 months between 1999 and 2003—
 (1)to enforce international peace agreements; (2)to halt the worst ethnic violence in Europe since the Holocaust; and
 (3)to bring peace and stability to the Balkans; Whereas, in 2004, the 1st Infantry Division deployed to Iraq in Operation Iraqi Freedom as Task Force Danger and conducted sophisticated counterinsurgency operations that led to the first free and fair elections in Iraqi history in 2005;
 Whereas, between 2005 and 2014, the brigade combat teams and other major headquarters and units of the 1st Infantry Division have deployed repeatedly to Iraq and Afghanistan in Operation Enduring Freedom, Operation Iraqi Freedom, and Operation New Dawn;
 Whereas Specialist Ross A. McGinnis, a 1st Infantry Division soldier, is one of the very few people of the United States to receive the Congressional Medal of Honor in the War on Terror;
 Whereas, in the defense of United States interests, the 1st Infantry Division deployed its units and soldiers to Africa in 2015 and Kuwait in 2016;
 Whereas, since November 2016, the headquarters of the 1st Infantry Division has been in Iraq, where the 1st Infantry Division is—
 (1)engaged in the fight against the Islamic State in Iraq and Syria (ISIS); and (2)providing the leadership structure for the Combined Joint Forces Land Component Command–Operation Inherent Resolve;
 Whereas, as of April 2017— (1)the Combat Aviation Brigade of the 1st Infantry Division is deployed to Afghanistan and is conducting combat aviation operations in support of the Afghan and international security forces battling the Taliban;
 (2)the 1st Armor Brigade Combat Team of the 1st Infantry Division is deployed to the South Korea, where it bolsters United States deterrence against North Korea; and
 (3)the 2nd Armor Brigade Combat Team of the 1st Infantry Division is at Fort Riley, Kansas, where it is honing its combat-readiness in preparation for deployment; and
 Whereas, since the establishment of the 1st Infantry Division in 1917— (1)the 1st Infantry Division has been present all over the world, assisting in combat and noncombat missions for 100 years;
 (2)more than 13,000 soldiers of the 1st Infantry Division have sacrificed their lives in combat; and (3)35 soldiers of the 1st Infantry Division have received the Medal of Honor: Now, therefore, be it
			
	
 That the House of Representatives— (1)recognizes A Century of Service, the 100th anniversary of the 1st Infantry Division;
 (2)commends the 1st Infantry Division for continuing to exemplify the motto of the 1st Infantry Division, No Mission Too Difficult. No Sacrifice Too Great. Duty First!;
 (3)honors the memory of the more than 13,000 soldiers of the 1st Infantry Division who lost their lives in battle;
 (4)expresses gratitude and support for all 1st Infantry Division soldiers, veterans, and their families, including 1st Infantry Division soldiers and their families of the past and future and those who are serving as of April 2017; and
 (5)recognizes that the 1st Infantry Division holds an honored place in United States history. 